Name: Commission Regulation (EC) No 2586/94 of 25 October 1994 fixing the intervention price for olive oil for the 1994/95 marketing year at a reduced level to take account of the overrun of the maximum guaranteed quantity during the 1992/93 marketing year
 Type: Regulation
 Subject Matter: marketing;  prices;  processed agricultural produce
 Date Published: nan

 26. 10. 94 Official Journal of the European Communities No L 274/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2586/94 of 25 October 1994 fixing the intervention price for olive oil for the 1994/95 marketing year at a reduced level to take account of the overrun of the maximum guaranteed quantity during the 1992/93 marketing year to the extent that final production in the 1992/93 marke ­ ting year exceeded the maximum guaranteed quantity ; Whereas the intervention price fixed for the 1994/95 marketing year by Regulation (EC) No 1875/94 must therefore be reduced by 2,13 %, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EC) No 3179/93 (2), and in parti ­ cular Article 4a thereof, Whereas Council Regulation (EC) No 1875/94 (3) fixes, for the 1994/95 marketing year, the intervention price for olive oil ; Whereas Article 4a of Regulation No 136/66/EEC extends the system of maximum guaranteed quantities to the intervention price for olive oil ; whereas, for the 1992/93 marketing year, the maximum guaranteed quan ­ tity was fixed at 1 350 000 tonnes, although final production of olive oil for that marketing year was 1 379 347 tonnes ; whereas, pursuant to the above ­ mentioned Article 4a, the intervention price for the 1994/95 marketing year should be reduced in proportion HAS ADOPTED THIS REGULATION : Article 1 The intervention price for olive oil for the 1994/95 marketing year shall be ECU 158,94/ 100 kg. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 November 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1994. For the Commission Rene STEICHEN Member of the Commission ( ») OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 285, 20. 11 . 1993, p. 9. V) OJ No L 197, 30. 7. 1994, p. 14.